UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1033



AMINATA BUBU KAMARA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-679-571)


Submitted:   August 31, 2006            Decided:   September 25, 2006


Before WILLIAMS, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Lindsay L.
Chichester, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Aminata Bubu Kamara, a native and citizen of Sierra

Leone, petitions for review of an order of the Board of Immigration

Appeals (Board) denying as untimely and numerically barred her

motion to reopen immigration proceedings.      We have reviewed the

record and the Board’s order and find that the Board did not abuse

its discretion in denying the motion to reopen.        See 8 C.F.R.

§ 1003.2(a), (c) (2006).   Accordingly, we deny the petition for

review for the reasons stated by the Board.   See In re: Kamara, No.

A70-679-571 (B.I.A. Dec. 8, 2005).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                    PETITION DENIED




                              - 2 -